962 So.2d 360 (2007)
Darrick NOBLE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-1087.
District Court of Appeal of Florida, Fourth District.
July 18, 2007.
Rehearing Denied August 28, 2007.
Nancy C. Wear, Coral Gables, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Laura Fisher Zibura, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm all issues except the imposition of costs. Costs may be reimposed on remand if the procedural safeguards required by Reyes v. State, 655 So.2d 111, 114 (Fla. 2d DCA 1995) are met. We note, however, that the expense to be incurred for a new hearing may outweigh the costs sought by the state. Ortiz v. State, 884 So.2d 77 (Fla. 2d DCA 2004).
WARNER, KLEIN and HAZOURI, JJ., concur.